Citation Nr: 0031611	
Decision Date: 12/05/00    Archive Date: 12/12/00	

DOCKET NO.  99-12 826	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered on March 17, 
1983, that denied the veteran both a disability evaluation in 
excess of 10 percent for his service-connected low back 
disability and individual unemployability solely due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1948 to 
June 1948, from October 1949 to October 1953, and from June 
1954 to May 1959.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision issued by the Board on March 17, 1983.  



FINDINGS OF FACT

1.  The March 17, 1983, Board decision found that the moving 
party's service-connected low back disability was not more 
than 10 percent disabling under applicable schedular 
criteria, and found that his service-connected disabilities 
did not render him unemployable.

2.  The moving party has failed to set forth clearly and 
specifically why the results in the March 17, 1983, Board 
decision would have been manifestly different but for alleged 
errors of fact and law.


CONCLUSION OF LAW

The requirements for setting forth an allegation of clear and 
unmistakable error in the March 17, 1983, Board decision, 
that denied a rating in excess of 10 percent for the moving 
party's service-connected low back disability, and that also 
denied him a total disability rating based up on individual 
unemployability, have not been met.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice cited at 38 C.F.R. § 20.1400-1411 
(1999).  Pursuant to 38 C.F.R. § 20.1404(b), a motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
error or errors of fact or law in a given Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Conversely, nonspecific allegations regarding failure by the 
Board to follow regulations or failure to give a beneficiary 
due process, or any other general, non-specific allegations 
of error, are insufficient to satisfy the foregoing.  Motions 
that fail to comply with the requirements set forth in 
38 C.F.R. § 20.1404(b) shall be denied.  The Board notes that 
it has original jurisdiction to determine whether one of its 
prior final decisions was based upon clear and unmistakable 
error.  See 38 U.S.C.A. § 7111.

38 C.F.R. § 20.1403 relates to what constitutes clear and 
unmistakable error and what does not, and provides as 
follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts as they were known at the time were 
not before the Board, or the statutory 
and regulatory provisions extant at the 
time were incorrectly applied.  (Emphasis 
added).  (b)  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  (c)  To warrant revision of a 
Board's decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been 
made, would have manifestly changed the 
outcome when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable 
error.  (d)  The following constitutes 
some, but not all, of those situations 
that do not constitute clear and 
unmistakable error:  (1)  The Secretary's 
failure to fulfill the duty to assist; 
(2) a disagreement as to how the facts 
were weighed or evaluated.

It is within the foregoing context that the moving party's 
claim must be evaluated.  

The moving party contends that the Board failed to properly 
apply the provisions of 38 C.F.R. § 3.105(a) and (e) (1982), 
as well as the provisions of 38 C.F.R. §§ 3.343, 3.344 (1982) 
when it rendered its March 17, 1983, decision.  The moving 
party further contends that had the foregoing regulations 
been considered, his service-connected low back disability 
would have been assigned a rating in excess of 10 percent, 
and his entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities would have been granted.  From this, he 
concludes that the Board's March 17, 1983, decision was 
clearly and unmistakably erroneous.  

The facts in this case are as follows.  By rating decision 
dated in July 1975, the RO increased the disability 
evaluation for the veteran's service-connected low back 
disability, classified as chronic postural lumbosacral 
strain, from 10 percent to 40 percent effective April 28, 
1975.  The moving party also was granted a total disability 
rating based upon individual unemployability from that date.

The veteran underwent a VA physical examination in February 
1981.  This indicated that the veteran had unrestricted 
mobility of the back, despite evidence of pain over the last 
few degrees of all movements.  The RO reviewed the results of 
that examination and the other evidence of record, and held 
that the provisions of 38 C.F.R. § 3.105(a) and (e) warranted 
a prospective reduction in the then existing 40 percent 
disability evaluation for the veteran's service-connected low 
back disability to 10 percent effective June 1, 1981.  That 
rating determination also terminated the veteran's 
entitlement to a total disability rating based upon 
individual unemployability effective that date.  

Following his July 1982 substantive appeal, the Board 
addressed the issues of the moving party's entitlement to "an 
increased rating for a back disorder, currently assigned a 10 
percent (10 %) disability evaluation" and "[his] 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders."  While the Board did not specifically refer to 
38 C.F.R. §§ 3.105(a) and (e), and 38 C.F.R. §§ 3.343, 3.344, 
it concluded that the benefits sought on appeal were not 
warranted.  Page 2 of the Board's March 17, 1983 decision 
indicates that it was fully aware of the factual background 
that gave rise to the appeal, that the provisions of 
38 C.F.R. § 3.321(b) (1982) were given due consideration, but 
that the facts in the case did not indicate that the 
veteran's service-connected low back disability was more than 
10 percent disabling or that his service-connected 
disabilities, alone, rendered him unemployable.  In reaching 
that conclusion, the Board accurately cited the pertinent 
facts with regard to clinical findings concerning the 
veteran's low back, as well as those pertaining to not only 
the veteran's service-connected disabilities, but his 
educational and employment background.  Moreover, the Board 
cited the appropriate regulations regarding both the 
evaluation of the veteran's service-connected low back 
disability and entitlement to a total disability rating based 
upon individual unemployability.

Given the foregoing, the Board must conclude that the moving 
party has failed to meet the requirements of 38 C.F.R. 
§ 20.1404(b), set forth above, and as such, his motion for 
clear and unmistakable error must be denied on that basis.  
More specifically, the failure of the Board's March 17, 1983 
decision to address the regulations now alluded to by the 
moving party constituted no more than harmless error.  
Because the Board's March 17, 1983 decision was based upon 
the record and the law that existed when that decision was 
made, any error in its failure to cite regulations now 
alluded to by the moving party did not manifestly change the 
outcome in that determination.  Because it is not absolutely 
clear that a different result would have ensued had the Board 
considered the regulations cited by the moving party, any 
error complained of cannot be held to be clear and 
unmistakable.  Consequently, the Board must conclude that the 
moving party has not set forth specific errors in fact or law 
that constitute clear and unmistakable error.  


ORDER

The motion for revision of the March 17, 1983, Board decision 
on the grounds of clear and unmistakable error is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 



